286 F.2d 432
T. S. BURNETTE, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 14137.
United States Court of Appeals Sixth Circuit.
January 18, 1961.

Petition for Review of the Decision of the Tax Court.
W. Raymond Denney and James W. Allen, Nashville, Tenn., Allen & Bradley, Nashville, Tenn., and Denney Leftwich & Osborn, Nashville, Tenn., on brief, for petitioner.
Charles B. E. Freeman, Department of Justice, Washington, D. C., Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Robert N. Anderson, Attorneys, Department of Justice, Washington, D. C., on brief, for respondent.
Before McALLISTER, Chief Judge, SIMONS, Senior Circuit Judge, and O'SULLIVAN, Circuit Judge.

ORDER.

1
The above cause coming on to be heard on the record, the briefs of the parties, and arguments of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged and decreed that the decision of the Tax Court be, and it is, hereby affirmed upon the opinion of Judge Arundell.